Citation Nr: 0307374	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  97-33 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residual of a low 
back injury.

2.  Entitlement to an increased (compensable) rating for a 
scar of the right buttock.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

 The veteran served on active duty from June 1962 to June 
1964.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1991, rating decision 
of the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the veteran's 
application to reopen a claim for service connection for 
residuals of a low back injury.  The RO had denied service 
connection for such in 1974, and the veteran had not appealed 
that decision.  The Board remanded this case to the RO for 
further development in April 1993, March 1994 and August 
1994.  In June 1996 the RO reopened the claim and allowed 
service connection for a laceration scar of the right 
buttock.  The veteran appealed for an increased in the non-
compensable rating that was assigned.  The veteran 
subsequently filed for service connection for a separate 
chronic low back condition on direct and secondary bases.  
The RO denied the service connection claim in November 2001 
on a de novo basis as a different claim.  The Board concurs 
with the RO regarding the procedural aspect of this claim.  
The current appeal arises in the context of all the above 
actions.

In a December 1997 statement the veteran raised the issue of 
service connection for cervical radiculopathy.  This issue 
has not been adjudicated by the RO and is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  Service connection is in effect for a scar of the right 
buttock.

2.  The scar of the right buttock is 1 cm. in length and is 
asymptomatic.

2.  The veteran's current low back pain disorder with 
degenerative arthritis is not of service origin and is not 
related to the service-connected scar of the right buttock.

CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred in or 
aggravated by active service and arthritis of the lumbosacral 
spine may not be presumed to have been incurred in service. 
38 U.S.C.A §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

2.  A chronic low back disability is not proximately due to 
or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310, (2002).

3.  The criteria for a compensable rating for a scar of the 
right buttock have not been met.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. § 4.31, Diagnostic Code 7805 (effective prior to 
August 30, 2002); 38 C.F.R. § 4.31, Diagnostic Codes 7801, 
7802, 7803, 7804, 7805 (effective on August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service medical records show that in April 1963 
he was treated for a laceration of the right buttock when he 
stumbled over a footlocker into a window and broke the 
window.  After the wound was debrided, he had a suture under 
local anesthesia.  X-rays were negative for any retained 
foreign bodies.  When he was treated for an upper respiratory 
infection in July 1963, his complaints included pain in the 
lumbar region.  His April 1964 service separation examination 
noted no complaints or history  relative to a low back 
disability.  Examination of the spine was within normal 
limits.  

In a March 1974, a private physician reported that he saw the 
veteran in May 1967 and November 1970 for low back strain 
secondary to assembly line work.

In April 1974 another private physician stated that he saw 
the veteran for lumbosacral strain in 1969 and for 
lumbosacral strain and polynephritis in 1970.  

A May 1990 statement from J. B., M.D., is to the effect that 
he had problems with his back dating back more than 8 or 9 
years ago.  He stated that this was job related. The 
impressions included lumbar radiculopathy and arthritis of 
the spine.  The physician indicated that the veteran was 
unable to work.  The physician continued to treat the veteran 
through September 1990.  

On a May 1991 VA examination, the veteran reported that he 
got a piece of glass stuck in his back in service, and that 
the laceration was cleaned, but a glass sliver remained in 
his back.  He stated that his back started hurting after 
service in 1969 and he went to a doctor who told him he had 
arthritis.  On examination the examiner stated that he could 
not find the new scar from the laceration by glass to his low 
back.  He indicated time had obliterated it.  X-rays of the 
lumbar spine showed minimal osteophytosis.  The films were 
interpreted as being normal for the veteran's age.  The 
diagnoses were arthralgia lumbosacral spine and residuals of 
injuries lumbosacral spine.

The veteran testified at a hearing at the RO in March 1992 
that following the fall onto a window in service, he had a 
sliver of glass in his spine, and he had had continued back 
problems since then. 

In March 1992 and June 1993 the veteran submitted private 
medical records, to include from his place of employment, 
covering a period of treatment from May 1967 to September 
1989.  The records show he was on sick leave in May 1967 for 
back pain, and that he reported in March 1977 that he had had 
multiple bouts of low back pain.  Subsequently, he received 
intermittent treatment for low back pain. 

In an August 1996 letter from a private physician is to the 
effect that the veteran had been a patient with their 
practice since December 1966.  He was disabled due to 
injuries to his neck, right shoulder, and back.  He suffered 
an injury at work in 1989.  In a second letter, dated in 
December 1997, the physician reported that he had been the 
veteran's personal doctor since 1994 and opined that the 
service-connected laceration scar of the right buttock could 
have contributed to the veteran's chronic back problems.

During an October 1996 VA examination, the veteran reported 
that during service he slipped and fell into a window.  A 
piece of glass stuck into his back and he had severe and 
constant back pain since that time.  The examination showed 
that forward flexion was to 80 degrees and backward extension 
was to 20 degrees.  Lateral flexion to the left was to 10 
degrees and to the right 20 degrees.  Rotation was 15 
degrees, bilaterally.  The examiner stated that there were no 
scars of back present.  There was no deformity of the 
lumbosacral spine area.  There was no tenderness to palpation 
to the lumbosacral spine area.  No obvious areas of injury 
were noted.  The diagnosis was low back pain with moderate 
functional impairment.

In February 1998 a VA physician reviewed the veteran's claims 
file and examined the veteran.  The VA physician stated that 
the findings of the prior October 1996 VA examination were 
confirmed.  The examiner reported that there were 2 or 3 
small scars just at or above the iliac crest above the 
posterior iliac spine.  The veteran was not able to identify 
the service-connected scar because he could see the scars too 
clearly.  The scars were 1-cm in length, well healed, and 
non-tender, and showed no keloid formation.  There was 
apparent non-involvement of the muscle or any other 
structure.  The diagnoses were healed scar of the upper right 
buttock with no residuals, and low back pain.  

The examiner said that the scar would not be likely to cause 
any other problem in the low back.  The examiner further 
added that there was some evidence that the veteran twisted 
his back in the original injury in service, but he recovered 
fully after the fall and only in recent years that he has had 
back problems.  X-rays showed minor degenerative changes 
which would be normal for the veteran's age.  The examiner 
concluded that it was unlikely that the low back condition 
was service connected, and that there was no evidence to link 
the low back condition with the laceration during service.

II.  Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  This law eliminates the concept of a 
well-grounded claim and redefines the obligations of the VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The regulatory changes for 3.156(a) 
(new and material claims) and second sentence of 3.159(c) 
apply to claims filed on or after August 29, 2001 and are not 
applicable in the present case.

First, with respect to the VA's duty to notify the veteran of 
information and evidence needed to substantiate and complete 
a claim for service connection, this information has been 
conveyed to the veteran by the statement of the case and 
supplemental statements of the case.  In the May 2002 
supplemental statement of the case, he was informed of the 
pertinent regulations and the VCAA and what evidence the VA 
would obtain. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In March 2003 the Board informed him of the revised 
rating criteria for scars and he was furnished an additional 
opportunity to submit evidence in support of his claim.  

Secondly, the VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The record shows 
that the veteran has identified medical records that he 
deemed pertinent to his claim, and the VA has obtained all 
such available records.  The service medical records have 
been obtained and there are VA examinations on file 
concerning the service-connected scar of the right buttock 
and a medical opinion concerning the etiology of the low back 
condition.  

Increased Rating for the Scar of the Right Buttock

Disability evaluations are administered under a Schedule for 
Rating Disabilities (Schedule) which is found in 38 C.F.R. 
Part 4 and is designed to compensate a veteran for the 
average impairment in earning capacity. 38 U.S.C.A. § 1155. 

Separate diagnostic codes identify the various disabilities.  
If there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2002). 

Since the present appeal arises from an initial rating 
decision that established service connection and assigned the 
initial disability evaluation, it is not the present level of 
disability that is of primary importance. Instead, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found. See Fenderson v. West, 12 Vet. App. 119 (1999).

The RO has assigned a non-compensable rating for the scar on 
the buttock in accordance with the criteria set forth in the 
VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4, 
Diagnostic Code 7805

A 10 percent rating for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration, that they 
be tender and painful on objective demonstration, or that 
they produce limitation of function of the affected body 
part. 38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7803, 7804, 
7805.

Effective August 30, 2002, the rating criteria for scars were 
revised. 67 Fed. Reg. 49590 (2002) (codified at 38 C.F.R. § 
4.118).  Because the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version most favorable to him.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Under the revised rating criteria, Diagnostic Code 7801 
provides for the evaluation of scars, other than head, face, 
or neck, that are deep or that cause limited motion.  When 
the area of the scar exceeds 12 square inches (77 sq. cm.) a 
rating of 20 percent is provided.  When the area of the scar 
exceeds 6 square inches (39 sq. cm.), a rating of 10 percent 
is provided.

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A deep 
scar is one associated with underlying soft tissue damage.

Diagnostic Code 7802 provides for the evaluation of scars 
other than head, face, or neck, that are superficial and that 
do not cause limited motion.  When the area of the scar 
exceeds 144 square inches (929 sq. cm.), a rating of 10 
percent is 

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial and unstable scars.

Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

Diagnostic Code 7804 provides a 10 percent rating for 
superficial and painful scars on examination. 

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2): In this case, a 10-
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation. (See 38 C.F.R. §  4.68 of 
this part on the amputation rule.)

Diagnostic Code 7805 provides that other scars will be rated 
based on limitation of function of affected part.

Where, as here, the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

To summarize, the veteran's statements and testimony 
describing the symptoms of his scar are deemed competent 
evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
However, these statements must be considered with the 
clinical evidence of record and in conjunction with the 
pertinent rating criteria.

In this regard, the recent VA examinations showed no evidence 
that the scar was symptomatic.  The recent VA examination 
revealed that it measured only 1-cm in length, was well 
healed and non-tender, and showed no keloid formation.  Also, 
there was no limitation of motion associated with the scar.  
Accordingly, a compensable rating is not warranted under 
either the hold or revised rating criteria.  The non-
compensable rating is the highest rating warranted during the 
appeal period.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Service Connection for a Low Back Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
for certain chronic diseases, including osteoarthritis, will 
be presumed if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Secondary service connection may 
be granted for a disability which is proximately due to or 
the result of an established service-connected condition.  38 
C.F.R. § 3.310.  Secondary service connection may be found 
where a service- connected disability has aggravated a non-
service-connected condition; when aggravation of a non-
service-connected is proximately due to or the result of a 
service-connected disorder, the veteran will be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet.App. 439 (1995).

To summarize, the veteran's statements and testimony 
describing the inservice injury and associated symptoms are 
deemed competent evidence.  However, where the determinant 
issue involves a question of medical diagnosis or medical 
causation, only individuals possessing specialized medical 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not reflect that the veteran currently possesses the 
required specialized medical training and knowledge, nor is 
it contended otherwise.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  

In this regard the service medical records show that 
following the laceration to the right buttock, the veteran 
reported back pain while he was being treated for an upper 
respiratory infection.  However, at the time of the 
separation examination no abnormality of the back was 
reported.  Additionally, the first clinical evidence of a low 
back disorder was in May 1967, approximately 2 years and 11 
months following service.  Additionally the treating 
physician indicated that the low back strain was secondary to 
assembly line work.  Arthritis was diagnosed many years 
thereafter.  Furthermore, a VA examiner, after reviewing the 
veteran's records, indicated in February 1998, that the 
veteran recovered fully after the original injury in service 
and that it was unlikely that the low back condition, which 
include the degenerative arthritis, was service connected.  
This opinion is consistent with the previously discussed 
evidence.

The veteran's private physician in December 1997, opined that 
the service-connected laceration scar of the right buttock 
could have contributed to the veteran's chronic back 
problems.  However, the physician did not review the evidence 
in the veteran's claims folder.  Also, as discussed 
previously, the scar is asymptomatic.  Additionally, the VA 
examiner in February 1998 indicated that the scar would not 
be likely to cause any other problem in the low back and that 
there was no evidence to link the low back condition with the 
laceration during service.  This opinion was based on a 
review of the veteran's adjudication claims folder and is 
consistent with the evidence.  Thus, the Board places more 
probative value on this opinion than the opinion from his 
private physician.  Accordingly, it is the judgment of the 
Board that the preponderance of the evidence is against the 
veteran's claim.  As such, service connection for a low back 
disorder on direct or secondary bases is not warranted.


ORDER

Service connection for residuals of a low back injury denied.

Increased rating for a scar of the right buttock is denied.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

